Citation Nr: 1415764	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  07-16 049	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than June 2, 1997 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent for PTSD.

3.  Entitlement to a rating in excess of 40 percent for diabetes mellitus.

4.  Entitlement to an initial rating in excess of 10 percent for right upper extremity peripheral neuropathy.

5.  Entitlement to an initial rating in excess of 10 percent for left upper extremity peripheral neuropathy.

6.  Entitlement to an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy.

7.  Entitlement to an initial rating in excess of 10 percent for left lower extremity peripheral neuropathy.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael L. Marcum, General Attorney


INTRODUCTION

The Veteran served on active duty from January 1970 to November 1971, and from December 1972 to December 1973.

These matters were originally before the Board of Veterans' Appeals (Board) on appeal from July 2005 and December 2007 rating decisions issued by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2011, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In April 2012, the Board issued a decision that, in part, dismissed a claim of entitlement to a rating in excess of 40 percent for diabetes mellitus; and denied the claims of entitlement to an effective date earlier than June 2, 1997 for the grant of service connection for PTSD, entitlement to an initial rating in excess of 30 percent for PTSD, entitlement to an initial rating in excess of 10 percent for right upper extremity peripheral neuropathy, and entitlement to an initial rating in excess of 10 percent for left upper extremity peripheral neuropathy.  The decision also partially granted claims of entitlement to an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy and entitlement to an initial rating in excess of 10 percent for left lower extremity peripheral neuropathy.

ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the December 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the April 2012 Board decision that dismissed the claim of entitlement to a rating in excess of 40 percent for diabetes mellitus; denied the claims of entitlement to an effective date earlier than June 2, 1997 for the grant of service connection for PTSD, entitlement to an initial rating in excess of 30 percent for PTSD, entitlement to an initial rating in excess of 10 percent for right upper extremity peripheral neuropathy, and entitlement to an initial rating in excess of 10 percent for left upper extremity peripheral neuropathy; and partially granted the claims of entitlement to an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy and entitlement to an initial rating in excess of 10 percent for left lower extremity peripheral neuropathy, is vacated.  The remainder of the April 2012 Board decision remains undisturbed.


	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

